Citation Nr: 0920319	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran had recognized guerrilla service from January 
1945 to February 1946.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant requested a Board hearing in Washington, D.C. 
in October 2007.  In December 2008, the appellant withdrew 
her request for such hearing.  38 C.F.R. § 20.704(e).


FINDING OF FACT

The appellant's deceased spouse did not have the requisite 
service to qualify the appellant for VA death pension 
benefits.


CONCLUSION OF LAW

The service requirements to convey to the appellant 
eligibility for VA death pension benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Under the Veterans Claims Assistance Act of 2000 (VCAA), upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the appellant and 
his/her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the appellant alleges 
recognized guerrilla service or service in the Philippine 
Army during World War II, VA is obligated by the VCAA to 
inform the appellant of the information or evidence necessary 
to prove the element of veteran status.  Palor v. Nicholson, 
21 Vet. App. 325, 331 (2007) ("Since veteran status is 
frequently a dispositive issue in claims filed by Philippine 
claimants, some tailoring of VCAA notice concerning proof of 
veteran status is necessary in most, if not all, cases.").

In this case, in a July 2007 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim for death benefits, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1).  In addition, 
this letter explained what information or evidence she should 
submit to verify her deceased spouse's military service, 
including the opportunity to submit official United States 
documentation of service as evidence to establish Veteran 
status, and that the United States service department 
certification of Philippine service may be binding on her 
claim.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007).  
The RO then reconsidered the claim in a September 2007 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).

Under the VCAA, VA also has a duty to assist claimants in the 
development of a claim.  This includes assisting the claimant 
in procuring service medical records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The RO has secured the necessary 
information regarding the service of the appellant's deceased 
spouse from the service department.  The appellant has 
identified no other pertinent evidence, nor is there any 
indication of relevant, outstanding evidence.  Given the 
nature of the issue on appeal, the Board finds that there is 
no need for a VA medical opinion.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case and the 
appellant has not argued otherwise.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In any event, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the appellant's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Id.

Analysis

The appellant seeks VA death benefits claiming her deceased 
spouse had military service in the United States Armed Forces 
during World War II.  To establish basic eligibility for VA 
death benefits, the claimant must be the surviving spouse of 
a veteran who had active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, Unites States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for VA compensation benefits, but 
not for VA nonservice-connected death pension benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c) to govern the 
conditions under which VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.

The pertinent regulation requires that service in the 
Philippine Commonwealth Army, in order to establish status as 
a veteran, be proven with either official documentation 
issued by a United States service department or verification 
of the claimed service by such a department.  38 C.F.R. 
§ 3.203(a) (requiring service department documentation of 
service where available), and 38 C.F.R. § 3.203(c) (requiring 
service department verification of service where 
documentation is not available).

For VA benefits where the requisite status as a veteran is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F. 3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies the 
qualifying service.  Soria, 118 F. 3d at 749.

In this case, the military service of the appellant's 
deceased spouse for purpose of VA death pension benefits has 
not been verified.  It appears that the appellant's claim is 
made on the basis that her spouse was a member of the 
Philippine Army, inducted into the Armed Forces of the United 
States.  Specifically, she asserts that he had active service 
during World War II from May 1942 until October 1945 as a 
Recognized Guerrilla under the Luzon Guerrilla Army Forces 
and, as such, he is a Veteran of the United States Armed 
Forces and entitled to monetary benefits which she, as his 
widow, is claiming in the form of nonservice connected death 
pension.  

In support of her claim, the appellant has submitted 
certifications from the Office of the Municipal Mayor, Office 
of the Municipal Social Welfare and Development, and from the 
Barangay Captain.  These certifications essentially verify 
that the appellant receives Philippine Veteran benefits, 
based on the Philippine Veteran status of her deceased 
husband, but remains indigent and in need of monetary 
assistance.  

In July 2006, the National Personnel Records Center responded 
to a request of the RO for service verification by providing 
a copy of a November 1970 USAAC Form 632, a report of the 
Veteran's service prepared by the service department.  The 
USAAC Form 632 verifies that the Veteran was missing on 
August 2, 1942, had no casualty status from August 3, 1942 to 
November 4, 1942, was missing from November 5, 1942 to 
January 13, 1942, his status under Missing Persons Act (MPA) 
terminated (MPAT) on January 13, 1945, and he had recognized 
guerrilla status from January 14, 1945 to February 16, 1946.  
The claims file contains no documentation issued by a United 
States service department that would show otherwise.  There 
is no evidence to show that the appellant's deceased spouse 
had used a different name or alias during his military 
service; thus, there is no basis upon which to make another 
search to verify his military service and determine if he had 
valid service.

While the veteran had recognized guerrilla service, such 
service is not included as qualifying service for pension 
benefits; thus, the appellant is not eligible for VA death 
pension benefits.


ORDER

As the appellant is not eligible for VA death pension 
benefits, the appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


